Citation Nr: 0814881	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-31 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
repair of Lisfranc fracture, left foot, with restoration of 
function and residual scar, and degenerative arthritis of the 
first metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from February 2002 to October 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision in 
which the RO granted service connection for repair of 
Lisfranc fracture, left foot, with restoration of function 
and residual scar, and degenerative arthritis of the first 
metatarsophalangeal joint, effective October 28, 2003, the 
day after separation.  The veteran filed a notice of 
disagreement (NOD) as to the assigned rating in April 2004, 
and the RO issued a statement of the case (SOC) continuing 
the 10 percent rating in June 2004.  However, in September 
2004, the RO issued a rating decision and supplemental SOC 
(SSOC) in which it increased the rating for the veteran's 
left foot disability to 20 percent, also effective October 
28, 2003.  Later that month, the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals), in which he continued to request a higher rating.

In October 2004, the veteran testified during a hearing 
before a decision review officer (DRO) at the RO; a 
transcript of that hearing is of record.  Although the 
veteran also requested a hearing before a Veterans Law Judge 
of the Board at the RO, he subsequently withdrew this 
request.

Subsequently, the RO assigned a temporary 100 percent rating, 
effective from June 2004 to July 2005, based on the veteran's 
convalescence from left foot surgery.  See 38 C.F.R. § 4.30 
(2007).  In May 2007, the RO issued a SSOC continuing the 20 
percent rating, upon termination of the temporary 100 percent 
rating.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

As a final preliminary matter, the veteran revoked the 
appointment of his first representative, and subsequently 
filed a valid appointment of veterans service organization as 
claimant's representative (VA Form 21-22), appointing a 
different veterans service organization as his 
representative.  The Board recognizes this change in 
representation. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the October 28, 2003 effective date of the grant of 
service connection, the veteran has experienced left foot 
pain and, shortly after termination of his temporary total 
rating, atrophy of the plantar flexors and dorsiflexors and 
difficulty in walking; however, examination findings 
regarding the left foot have otherwise been mostly normal, 
reflecting successful surgical treatment and, at most, 
moderately severe, rather than severe, impairment due to his 
left foot disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for repair of Lisfranc fracture, left foot, with restoration 
of function and residual scar, and degenerative arthritis of 
the first metatarsophalangeal joint, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-
5283 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an October 2006 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for a higher rating for his left foot 
disability, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The June 2004 SOC set forth the criteria for higher 
ratings for the left foot disability (which is sufficient for 
Dingess/Hartman).  The October 2006 letter also informed the 
veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  This letter also indicated that VA would 
assign a disability rating determined by applying relevant 
diagnostic codes and considering the impact of the disability 
and its symptoms on employment, and the letter also provided 
examples of the types of medical and lay evidence that the 
veteran could submit (or ask VA to obtain) that could affect 
how VA assigned a disability rating.

To the extent that the Vazquez-Flores content of notice 
requirements apply to claims for higher initial ratings , and 
the October 2006 letter did not comply with these 
requirements, the veteran's RO hearing testimony and written 
statements reflect that he understood these requirements, 
including that he had to demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
had on his employment and daily life.

After issuance of the October 2006 letter, and opportunity 
for the veteran to respond, the May 2007 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records and 
reports of VA and VA-authorized examinations.  Also of record 
and considered in connection with the claim is the transcript 
of the veteran's RO hearing as well as various written 
statements submitted by the veteran, his parents, his 
girlfriend, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's left foot disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5010-5283.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2007).  
Here, DC 5010 reflects traumatic arthritis of the veteran's 
left foot due an in-service fracture.  Under DC 5010, 
traumatic arthritis is rated as degenerative arthritis 
(established by x-ray) under DC 5003, which, in turn, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5283 applies to malunion or nonunion of the 
tarsal or metatarsal bones.  Under DC 5283, a 10 rating is 
assignable for moderate disability, a 20 percent rating is 
assignable for moderately severe disability, and a 30 percent 
rating is assignable for severe disability.  A 40 percent 
rating is assignable for actual loss of use of the foot.

The terms "mild," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just," and all evidence must be evaluated in deciding rating 
claims.  38 C.F.R. §§ 4.2, 4.6 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial rating in excess of 20 percent 
for the veteran's left foot disability have not been met at 
any time since the October 28, 2003 effective date of the 
grant of service connection for that disability.

The evidence reflects that the symptoms of the veteran's left 
foot disability have been, at most, moderately severe, rather 
than severe, since October 28, 2003, exclusive of the June 
2004 through July 2005 temporary total rating period.  On the 
September 2003 VA-authorized examination, the left foot was 
normal in outline except for well healed scars, it was 
symmetric in form and function with the right foot, there was 
no heat, redness, tenderness, lack of stability, endurance, 
calluses, valgus deviation of the first toes, no compromise 
of movement or consistent sensory or vascular disturbance, 
and good weight bearing alignment of the Achilles tendon.  
The examiner also noted that the veteran did not demonstrate 
a constant need for use of a cane to support his weight from 
the left foot, and his gait appeared to be within normal 
limits.  X-rays showed mild degenerative change involving the 
first metatarsal phalangeal joint, with remaining joint 
surfaces unremarkable and no tarsal coalition, heel spurs, or 
signs of pes planus.  The diagnosis was mild degenerative 
arthritis of 1st MP joint of left foot by X-ray.

The veteran underwent bone fusion surgery of the left foot in 
June 2004, and follow-up surgery to adjust and remove screws 
in January and February 2005.  On the February 2005 VA 
examination, post operative pain was noted, and the examiner 
indicated that he could not assess precipitating or 
alleviating factors at that time.  Left foot pulses and nail 
beds were normal.  External fixator pins were in pace and 
good alignment was noted.  February 2005 VA X-rays showed 
that internal fixation/fusion of the second and third 
tarsal/metatarsal joints had been removed and there were now 
external fixators involving the second and third joints.  
June 2005 X-rays showed generalized osseous demineralization, 
compatible with disuse, two small radiolucencies compatible 
with effusion, fusion of the second and third tarsometatarsal 
joints, minimally visible joint spaces, and no evidence of 
fracture, dislocation, or arthritis.

Podiatry and orthopedic VAOPT notes from August 2005 to 
December 2006 reflect  the veteran's recovery from his 
surgeries.  An August 2005 VAOPT note indicated atrophy of 
the plantar flexors and dorsiflexors secondary to 
compensation of gait, pain, and difficulty in walking.  A 
February 2006 podiatry note indicated that the veteran was 
doing "quite well," notwithstanding aches and pains, with 
completely healed and nontender scar tissue, no induration, 
some restriction of medial to lateral movement, mostly intact 
sensation, slightly decreased inversion (4/5), and almost 5/5 
muscle strength.  Muscle weakness and abnormal gait were 
noted.  The podiatrist indicated that the veteran could 
discontinue physical therapy because he was walking pain-free 
for the most part, although experiencing pain and using a 
cane.

In October 2006, the veteran fractured his right foot, and 
subsequent VAOPT notes focus on symptoms and treatment of 
this injury. 

On the March 2007 VA examination, the veteran complained of 
"some discomfort" in the left foot along with dorsal 
numbness and tingling, aggravated by cold weather and 
prolonged walking.  The examiner noted that there was no 
severity of pain on a scale of 1-10, but rather discomfort.  
There was normal weight bearing, and "surprisingly good" 
movement of the foot, considering the fusion surgery.  The 
veteran was able to make circles with his ankle and wiggle 
his toes very well.  Sensation was intact except for the mid 
to distal area of the dorsal part of the foot.  There was 
decreased sensation to light touch and monofilament probing.  
The veteran could rise on his toes and roll back on his heels 
and feet without complaint of pain.  There were well-healed, 
nontender scars, no vascular problems, and the foot was 
stable, without flat foot deformity.  The diagnosis was 
healed left foot tarso, metatarsal joint fusion with bone 
grafting.

The above evidence reflects that the veteran's left foot 
disability has not caused severe impairment at any time since 
October 28, 2003.  Prior to his post-service surgeries, the 
foot was essentially normal, with no heat, redness, 
tenderness, lack of stability, no restriction of movement, or 
abnormal gait.  While there were some such symptoms in August 
2005, shortly after the conclusion of the temporary total 
rating period in July 2005, the atrophy of the plantar 
flexors and dorsiflexors, pain, and difficulty in walking did 
not impair his function so significantly as to be 
characterized as severe, and subsequent VAOPT notes reflect 
that the left foot healed well after these successful 
surgeries.  Consequently, there is no basis for a rating in 
excess of 20 percent for the veteran's left foot disability 
under DC 5283.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's left foot 
disability, but finds that no higher rating is assignable.  
The evidence reflects that the veteran does not have flatfoot 
or any other disability for which a higher rating maybe 
warranted under the DCs 5276 through 5282, and the criteria 
for rating "other" foot injuries under DC 5284 are similar 
to those in DC 5283.

The Board notes the argument of the veteran's representative 
in an August 2007 letter that the March 2007 VA examination 
was inadequate because it was not conducted by a podiatrist.  
The veteran's representative correctly noted that the 
certified physician's assistant who conducted the examination 
and the physician who also signed the report indicated that 
further feet evaluations should be performed by a podiatrist.  
However, a nurse, nurse practitioner, or other non-physician 
VA health care provider may provide competent medical 
evidence if the examination and opinions themselves are not 
incomplete or otherwise insufficient.  See Cox v. Nicholson, 
20 Vet. App. 563, 568-569 (2007).  Here, the physician's 
assistant accurately characterized the evidence of record and 
conducted a comprehensive examination of the veteran's left 
foot that was sufficient for the Board to determine the 
severity of the veteran's left foot disability, particularly 
in light of the podiatric and orthopedic VAOPT notes with 
similar findings.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  The Board notes that, since DC 
5283, under which the veteran's left foot disability is 
rated, is not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  In 
any event, the  medical evidence regarding the veteran's left 
foot pain does not reflect symptoms so disabling actually or 
effectively result in any significant limitation of the foot 
warranting a rating higher than 20 percent under any 
potentially applicable diagnostic code.

The Board also notes the statements of the veteran and his 
representative during the RO hearing, and their written 
statements along with those of the veteran's parents and 
girlfriends, indicating the pain he experiences due to his 
left foot disability and the negative impact that this 
disability has had on his employment and daily life.  While 
the Board does not doubt the sincerity of all of those making 
such statements, the objective medical evidence, to include 
the VA and VA-authorized examination reports and VAOPT 
records discussed above, do not indicate that the impact of 
the veteran's left foot disability on his employment and 
daily life warrant a rating in excess of 20 percent.  For 
example, the September 2003 VA-authorized examiner indicated 
that there was "restoration of function," and the March 
2007 VA examiner indicated, "[A]s far as his everyday 
walking and functioning now he is doing pretty well unless he 
has to do any long distance walking."  Although the 
veteran's parents are a retired Board-certified radiologist 
and radiological technologist, neither they, the veteran's 
girlfriend, his representative, their statements are not 
considered as probative as the objective, documented medical 
findings as regards the assessment of the severity of the 
veteran's disability.

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since the October 28, 2003 effective date of the grant 
of service connection, the veteran's left foot disability has 
reflected a disability picture that is so exceptional or 
unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as 
cited in the June 2004 SOC).  While the veteran has had 
multiple hospitalizations for left foot surgeries, those 
surgeries have generally been successful.  Moreover, although 
the veteran's left foot disability has negatively affected 
his employment, this fact has been taken into account in the 
assigned 20 percent rating.  See 38 C.F.R. § 4.1 
("Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  Thus, 
there is simply no showing that the veteran's left foot 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the 20 percent 
rating), or has resulted in periods of hospitalization beyond 
those necessary for successful surgical treatment of his left 
foot disability.  There also is no showing that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the veteran's left foot 
disability, pursuant to Fenderson, and that the claim for an 
initial rating in excess of 20 percent for this disability 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial rating in excess of 20 percent for repair of 
Lisfranc fracture, left foot, with restoration of function 
and residual scar, and degenerative arthritis of the first 
metatarsophalangeal joint, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


